Citation Nr: 1446094	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for right foot disability.

2. Entitlement to service connection for left foot disability.

3. Entitlement to service connection for a right toenail disability.

4. Entitlement to service connection for a left toenail disability.

5. Entitlement to service connection for right leg traumatic myelopathy.

6. Entitlement to service connection for left leg traumatic myelopathy.

7. Entitlement to service connection for a right hip disability.

8. Entitlement to service connection for a left hip disability.

9. Entitlement to service connection for a right arm disability.

10. Entitlement to service connection for a left arm disability.

11. Entitlement to service connection for hypersensitivity.

12. Entitlement to an initial rating, in excess of 30 percent prior to May 24, 2010, and in excess of 50 percent from May 24, 2010, for post-traumatic stress disorder.

13. Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine.

14. Entitlement to a compensable rating for left varicocele.

15. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

16. Entitlement to a special home adaptation.

17. Entitlement to specially adapted housing. 

18. Entitlement to automobile and adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from January 1995 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 motion, the Veteran requested a Travel Board hearing before the Board at the RO. There is no evidence that the request for a Travel Board hearing has been met or that the Veteran has withdrawn such request. As such hearing has not yet been conducted, this matter should be remanded to schedule the Veteran for a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before the Board at the RO. Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



